Citation Nr: 1623166	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  04-00 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to March 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from a series of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board sitting at the RO in July 2008.  A transcript of the hearing is associated with the claims file.

This case was remanded by the Board in February 2008, October 2009, and September 2013 for further development.  Unfortunately, as further explained below, the claim must once again be remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the above stated issue in order to obtain an etiological opinion because a prior examination had not provided one.  Although an examination including an etiological opinion was obtained, the Board has determined that the opinion was not adequate and as such the issue must once again be remanded.  

The pertinent evidence shows that a VA audiological examination dated April 2010 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
20
30
20
20
15

There was no etiological opinion provided in the April 2010 VA examination and as such another examination was requested.  The Veteran was afforded another VA audiological examination in October 2013.  The examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
10
10
LEFT
30
35
25
30
35

Additionally, the examination noted that the Veteran's hearing loss was 35 dB in the 6000 Hz frequency and 40 dB in the 8000 Hz frequency in the Veteran's right ear and 30 dB in the 6000 Hz frequency and 25 dB in the 8000 Hz frequency in the Veteran's left ear.  The examination further revealed that the Veteran had speech discrimination scores, according to the Maryland CNC test of 84 percent bilaterally.  The Veteran was diagnosed with sensorineural hearing loss in the frequency range of 500-4000 Hz in the left ear and sensorineural hearing loss in the frequency range of 6000 Hz or higher in the right ear.  While sensorineural hearing loss in the frequency range of 6000 Hz or higher does not qualify as hearing loss for VA purposes, the Veteran had a speech discrimination score of 84 percent in the right ear.  The Veteran meets the requirements for bilateral hearing loss under 38 C.F.R. § 3.385; therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.  

The evidence regarding medical nexus consists of a VA examiner's statement in the October 2013 VA examination report which stated that the Veteran's hearing loss was less likely than not caused by or the result of an event during his active duty service.  The examiner provided a rationale for the negative nexus opinion noting that the Veteran's claims file revealed mostly normal hearing except for a few dips on his left ear.  While the Veteran's main noise exposure was noted to be from jet and aircraft engine noise during service, his current hearing loss was compatible with aging (presbycusis).  The examiner further explained that noise induced hearing loss usually involves high frequency hearing loss and would typically affect both ears since exposure is simultaneous.  
In this instance, it appears that the Veteran does have high frequency hearing loss in both ears, as such; the examiner's opinion seems contradictory.  If noise induced hearing loss usually involves high frequency hearing loss that affects both ears simultaneously and the Veteran has high frequency hearing loss in both ears, it is unclear why the Veteran's hearing loss is not noise induced hearing loss.  

The Board finds that the October 2013 VA examiner's opinion discussed above is inadequate, and therefore a remand is necessary in order to provide an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the VA opinion of record is contradictory, and is therefore insufficient to support a final judgment.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who completed the October 2013 examination, if available, for an addendum opinion, regarding whether or not the Veteran's bilateral hearing loss is related to or caused by noise exposure experienced during his active duty service.  

The examiner should clarify the opinion regarding the cause of the Veteran's hearing loss.  Specifically, the examiner should address whether the Veteran's high frequency hearing loss in both ears is indicative of noise induced hearing loss.  Please consider that the Veteran has hearing loss bilaterally for VA purposes.

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




